DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 12/22/2021. Claims 1-16 are pending and have been considered below.


Response to Arguments
Applicant’s amendment amended claim 12 thus the 35 USC 101 rejection is withdrawn.
Applicant’s arguments include passages from Salmela reference with applicant’s own analysis; and argues that Salmela does not involve the data network switching and selection (remarks page 8, second to last passage), Examiner respectfully notes that this argued language ‘the data network switching and selection’ is not in the claims thus this argument in itself is moot.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new ground of rejection necessitated by the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2,5,6,7,10,11,12,14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmela et al. (US 2019/0253874) in view of Shin et al. (US 2008/0064443).
Regarding claims 1 and 6:
Salmela discloses a service processing system and method for a mobile communication terminal which supports a first Subscriber Identity Module (SIM) card and a second SIM card simultaneously (abstract; fig 1 [200, 400 as primary secondary subscriber entity]), comprising: 
determining, when a service configuration request corresponding to the second SIM card has been detected, whether a data network for the first SIM card has been enabled, wherein the service configuration request is a request to be transmitted via the data network (para 42 partially reproduced herein with emphasis {…primary subscriber entity 200 operatively connected to the service network 140 for example via the radio access network … is enabled..}; para 44 [primary subscriber entity 200 and/or the secondary subscriber entity 400 could be a SIM or an eSIM]; fig 2-5; para 49 {..method 
transmitting, when the data network for the first SIM card has been enabled, a service configuration request message for the second SIM card via the data network for the first SIM card (para 50 {..The primary subscriber entity 200 provides a selected subscription type for the secondary subscriber entity 400 to a subscription portal 300 of the primary subscriber entity 200 }; para 94 {Once authenticated, the primary subscriber entity 200 can provide the EID and other relevant information about the secondary subscriber entity 400 to the subscription portal 300… The information is communicated to the subscription portal 300 together with a request for a subscription (e.g., an eSIM profile) for the identified secondary subscriber entity 400..} [provisioning and request for subscription is service configuration request]; fig8; and see throughout the disclosure). 
Salmela discloses all of the subject matter as described above except for specifically teaching that mobile data network for the second SIM card has not been enabled. 
However, Shin in the same field of endeavor discloses a system and method for service setting for mobile terminal where for first SIM and second SIM cards in the mobile terminal and two networks (figure 1), the mobile data network for the second SIM card has not been enabled (figure 2 [step S22, activate second SIM corresponding to claimed 1st SIM, and inactive or not enable first SIM corresponding to claimed second SIM], [step S24 access the second network for second SIM]; para 36-40, and see throughout the disclosure).

Regarding claims 2 and 7:
Salmela discloses all of the subject matter as described above and further discloses that receiving a response message for the service configuration request message via the data network for the first SIM card (para 62 [obtains a list of subscription types from the subscription portal 300 in response to having provided the EID]; para 68-69; see throughout the disclosure). 
Regarding claims 5 and 10:
Salmela discloses all of the subject matter as described above and wherein subsequent to determining whether the data network for the first SIM card has been enabled and prior to transmitting the service configuration request message for the second SIM card via the data network for the first SIM card, the service processing method further comprises: outputting, when the data network for the first SIM card has been enabled, prompt information for prompting whether to transmit the service configuration request message for the second SIM card via the data network for the first SIM card (para 10-12 [selected subscription type]; para 61 [ways to select]); and upon the receipt of a positive result from a user to the prompt information, transmitting the 
Regarding claim 11:
Salmela discloses all of the subject matter as described above for claim 1 and further discloses a mobile communication terminal, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the service processing method according to claim 1 (para 44 [primary, secondary subscriber entities could be communication devices]; figures 9,11 [processor, memory]; para 99-105). 
Regarding claim 12:
Salmela discloses all of the subject matter as described above for claim 1 and discloses a computer-readable storage medium (para 22,99) storing therein a computer program, wherein the computer program is executed by a processor so as to implement the service processing method according to claim 1 (figures 9-11; para 44, 99-105). 
Regarding claims 14 and 16:
Salmela discloses all of the subject matter as described above and wherein subsequent to determining whether the data network for the first SIM card has been enabled and prior to transmitting the service configuration request message for the second SIM card via the data network for the first SIM card, the service processing method further comprises: outputting, when the data network for the first SIM card has been enabled, prompt information for prompting whether to transmit the service configuration request message for the second SIM card via the data network for the first . 


Claim 3,4,8,9,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmela et al. (US 2019/0253874) in view of Shin et al. (US 2008/0064443) as above, and further in view of Huang et al. (US 2021/0105740).
Regarding claims 3 and 8:
Salmela discloses all of the subject matter as described above except for specifically teaching that the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card. 
However, Huang in the same field of endeavor discloses a system and method for dual SIM dual standby device where the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card (para 178, 182 [accept of hold the new call on SIM 2, is equivalent to modifying of basic call service], see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Nankandiyil in order to provide dual card dual standby dual pass terminal with modify ing the basic 
Regarding claims 4 and 9:
Salmela discloses all of the subject matter as described above and wherein an identifier of the second SIM card is carried in a data packet header field of the supplementary service configuration request (para 56 [EID], para 57-62). 
Regarding claims 13 and 15:
Salmela discloses all of the subject matter as described above except for specifically teaching that wherein the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card. 
However, Huang in the same field of endeavor discloses a system and method for dual SIM dual standby device wherein the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card (para 178, 182 [accept of hold the new call on SIM 2, is equivalent to modifying of basic call service], see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Nankandiyil in order to provide dual card dual standby dual pass terminal with modify ing the basic call with call holding or accepting with dual receive for improved user experience [8] . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631